Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21, 25, 28-29, 33-35, and 40-48 are pending. Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 21, 25, 28-29, 33-35, and 40-47 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/30/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
	The 112(b) rejection of claims 21, 25, 28 and 35 in the non-final mailed 08/30/2021 is withdrawn. The amendments to claim 28 have overcome the rejection of record. More specifically, the indefinite phrases “derived from” and “non-crosslinked state” have been deleted. Additionally, the indefinite phrase “acid generating agent” was defined.
	Additionally, the 112(b) rejection of claim 33 was missed directed and has been withdrawn. The variable in question, (R2’O)n2 is not in claim 33 but in claim 35 and the variable is defined.

The 102(a)(1) rejection of claims 33-34 as anticipated by Serguievski et al (Organometallics, Electronic Substituent Effects in Quenching of 1O2 by Diaryl Tellurides , 16, 4386-4391, published 1997), in the non-final mailed 08/30/2021 is withdrawn. The amendments to claim 33-34 have overcome the rejection.
	The 102(a)(1) rejection of claim 47 as anticipated by Diaz et al. (Poly(tetrahalo-p-phenylenechalcogenide)s: synthesis and properties, pp. 2454-2455, Published 11-1992), in the non-final mailed 08/30/2021 is withdrawn. The amendments to claim 47 have overcome the rejection.
The 102(a)(2) and 103 rejections utilizing ‘450 (WO2017/188450, foreign priority JP2016-091788 filed 04/28/2016), in the non-final mailed 08/30/2021, are withdrawn and rewritten to address the claim amendments. 
The two ODP rejections utilizing copending Applications, No’s. 16/096,674 and 16/096,645 are withdrawn and rewritten to address the claim amendments.


The following maintained 102 rejection of claim 25, and the newly applied 112(a), 112(b), 102(a)(1), 103 and ODP rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim rejections were necessitated by amendment.
Maintained Rejections
Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serguievski et al (Organometallics, Electronic Substituent Effects in Quenching of 1O2 by Diaryl Tellurides ,1997, 16, 4386-4391, previously cited in the non-final mailed 09/12/2019). 
Serguievski discloses (Pg. 4387, col. 1:9-14) the following compounds:

    PNG
    media_image1.png
    266
    465
    media_image1.png
    Greyscale

of which the compound 3 and/or 7 corresponds to a compound as instantly claimed in which each R0 is a monovalent oxygen-containing group, R 0A is a hydroxyl group, R2’0 is hydrogen and at least one R2’0 is an acid dissociation reactive group O-Me, Z is not present, m=1, p=0, n is one, n1 is 0, n2 is one.  This anticipates the claims.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant argues Serguievski fails to disclose or suggest a hydrogen atom of a hydroxyl group substituted with an acid crosslinking reactive group or an acid dissociation reactive group.
Examiner’s response:

The specification states the “acid dissociation reactive group” refers to a characteristic group that is cleaved in the presence of an acid. See Tardigrade (p. 1-7, published 2021). HI, which is an acid, reacts with methoxy benzene to produce a phenol (p. 1 of 7). The Me group dissociates upon treatment with an acid.


Newly Applied Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This rejection was necessitated by amendment.
Claims 33 and 34 are directed to a tetravalent tellurium compound. Upon a careful review of the disclosure as originally filed, the disclosure does have support for variable X being a 2m-valent group wherein m is an integer of 1 to 4. However, nowhere in the original disclosure is there a recitation of the range of X being “a 2m-valent group of 0 to 60 carbon atoms containing tetravalent tellurium”. There is no support in the original disclosure that exemplifies tetravalent tellurium compounds with the variable m being 4. Upon m being 4, the valency of tellurium would be 8 and not the newly claimed tetravalent. Applicant is invited to point to clear support or specific examples of the claimed limitation in the specification as-filed or remove such amendatory language in response to this action.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
	Claims 33 and 34 are directed to a tetravalent tellurium compound. However, it is not understood how a single tellurium can be tetravalent, meaning having four substituents when variable m is 4. Upon making variable m 4, the tellurium has to have a valency of eight.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petragnani (Aryl tellurium Trihalides-II Condensation Reaction With Methylketones and Aromatic Compounds Containing Electron-Repelling Groups, Tetrahedron, Vol. 12, pp. 219-225, Published 1961). This rejection was necessitated by amendment.
Petragnani teach the immediately below compound (p. 220). The Tellurium is tetravalent, R0 is OH and OMe, n is 1, R0A is OH and OMe, n is 1, both m and p are 1.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


.

Claim(s) 35 and 40-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ‘450 (WO2017/188450, foreign priority JP2016-091788 filed 04/28/2016. This reference is intervening art. All references to 450 are made to an English translation herein attached). This rejection was necessitated by amendment.

This reference is deemed prior art due to an English translation of the instant foreign priority not being of record and/or because the prior art reference names a different applicant and inventor. See MPEP 2154.01(c).  
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

450 discloses (par. 11-16) the instant compounds as compositions and the instant resins as compositions (par. 29-36, 225-231). See below.
 
    PNG
    media_image3.png
    328
    369
    media_image3.png
    Greyscale

Instant claim 35 450 discloses (par. 11-16) (In equation (1A), X, Z, m, p are synonymous with the formula (A-1), and R1 independently, hydrocarbon groups, halogen atoms, cyano groups, nitro groups, amino groups, alkyl groups with a number of 1 to 30 carbon atoms, alkenyl groups with 2 to 30 carbon atoms, and 6 to 6 carbon atoms. Selected from a group consisting of 40 aryl groups and combinations therein, the alkyl group, the alkenyl group and the aryl group may include ether bonds, ketone bonds or ester bonds. R2  is an independent hydrogen atom, an acid crosslinking reaction base or an acid dissociate reaction base, and n1 is an integer between 0 and (5+2×p), each independently, and n2 is an integer from 0 to (5+2×p) independently. However, at least one n2 is an integer between 1 × (5+2×p). ）

    PNG
    media_image4.png
    157
    655
    media_image4.png
    Greyscale


Instant claim 40 450 discloses (par. 29-36) (in equation (B1-M), X2 is a monovalent base containing oxygen atoms independently, a monovalent base containing sulfur atoms, a monovalent base containing nitrogen atoms, hydrocarbons, hydrogen atoms, or halogen atoms, and R3 is a monovalent base containing oxygen atoms independently, a monovalent base containing sulfur atoms, a monovalent base containing nitrogen atoms, a hydrocarbon base, or a halogen atom, where q is an integer of 0 to 2, and n3 is 0 to (4+2×q). R4 is either a single bond or any structure shown in the following general formula (5). )

    PNG
    media_image5.png
    467
    248
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    151
    648
    media_image6.png
    Greyscale

Instant claim 41 450 discloses (par. 225) (in equation (B2-M), X 2 , R 3, q, n3 is synonymous with equation (B1-M), and R4 is any structure shown in the general formula (5). ）


    PNG
    media_image7.png
    146
    589
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    502
    290
    media_image8.png
    Greyscale

	Instant claim 42 450 discloses (par. 226) (in equation (B2-M'), X 2, R3, q, n 3is synonymous with equation (B1-M), and R6 is any structure shown in the following general formula (6).)


    PNG
    media_image9.png
    158
    466
    media_image9.png
    Greyscale

Instant claim 43 450 discloses (par. 227) below [In Equation (C1), X4 is a monovalent base containing oxygen atoms independently, a monovalent base containing sulfur atoms, a monovalent base containing nitrogen atoms, hydrocarbons, hydrogen atoms, or halogen atoms, and n6 is a monovalent base containing oxygen atoms independently, a monovalent base containing sulfur atoms, a monovalent base containing nitrogen atoms, a hydrocarbon base, or a halogen atom, where r is an integer of 0 to 2, and n6 is 2 to (4+2×r). ）

    PNG
    media_image10.png
    166
    612
    media_image10.png
    Greyscale

Instant claim 44 450 discloses (par. 229) (in equation (B3-M'), R3 is a monovalent base containing oxygen atoms independently, a monovalent base containing sulfur atoms, a monovalent base containing nitrogen atoms, a hydrocarbon base, or a halogen atom, where q is an integer of 0 to 2, and n 3is 0 to (4+2×q). ）

    PNG
    media_image11.png
    154
    646
    media_image11.png
    Greyscale

Instant claim 45 450 discloses (par. 230) [In Equation (B4-M), R3、q、n3 is synonymous with equation (B3-M), and R4 is any structure shown in the general formula (5) described above. ）


    PNG
    media_image12.png
    171
    640
    media_image12.png
    Greyscale

	Instant claim 46 450 discloses (par. 231) (B4-M'), R3, q, n3 is synonymous with equation (B3-M), and R6 is any structure shown in the following general formula (6). )

This anticipates the claims.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant argues the priority date of the present application is August 24, 2015 which predates the earliest publication of the prior art, November 2, 2017.

Examiner’s response:
. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Additionally, the published version of the prior art was not relied upon in the above 102(a)(2) rejection. The foreign priority document was relied upon in the above 102(a)(2). The foreign priority date is 04/28/2016. This date intervenes between the current PCT filing date and the unperfected foreign priority date.
The foreign priority document is prior art. See MPEP 2154.01(a) and (b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 25, 28-29, 33-35, and 40-47 is/are rejected under 35 U.S.C. 103 as being obvious over ‘450 (WO2017/188450, foreign priority JP2016-091788 filed 04/28/2016. This reference is intervening art. All references to 450 are made to an English translation herein attached). This rejection was necessitated by amendment.
inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Interpretation of Claims

    PNG
    media_image13.png
    161
    792
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    130
    789
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    288
    294
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    233
    780
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    191
    789
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    213
    685
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    177
    700
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    193
    773
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    160
    782
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    514
    785
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    89
    781
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    229
    613
    media_image24.png
    Greyscale



Scope of the Prior Art
	The disclosure of 450 is written in the above 102 rejection and incorporated herein by reference. 
Additional teachings of 450 are as follows. 450 teaches (par. 11-16) compositions of the instant compounds and the instant resins (par. 221). 450 teaches (par. 247 and 262) the resin compositions can contain acid generators.

Ascertaining the Difference
	450 does not explicitly recite the instant compositions having an acid generator apart from the resins/compounds.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 450 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to added acid generators to the compositions taught by 450 (par. 11-16 and 221). The ordinary artisan would have done so with an expectation of success because 450 teaches the resin compositions can contain acid generators (par. 247 and 262). Upon doing so the ordinary artisan would have arrived at the instant invention.
Concerning the newly added limitations of the tetravalent tellurium and the R6 variable being an hydroxyl group or the current acid crosslinking reactive group, 450 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25, 28-29, 33-35 and 40-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 and 29-31 of copending Application No. 16/096,674 (674). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 674 claims the following.

    PNG
    media_image25.png
    133
    626
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    260
    625
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    156
    628
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    358
    624
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    275
    643
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    249
    631
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    218
    629
    media_image31.png
    Greyscale

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.

Concerning the newly added limitations of the tetravalent tellurium and the R6 variable being an hydroxyl group or the current acid crosslinking reactive group, 674 allows for the Tellurium to have a valancy of 4 and have acid dissociation groups (claim 8).

Claims 21, 25, 28-29, 33-35 and 40-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27, and 29-32 of copending Application No. 16/096,645 (645). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter. For example, 645 claims the following.

    PNG
    media_image32.png
    53
    625
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    47
    627
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    275
    652
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    163
    623
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    249
    623
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    163
    622
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    219
    631
    media_image38.png
    Greyscale

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
Concerning the newly added limitations of the tetravalent tellurium and the R6 variable being an hydroxyl group or the current acid crosslinking reactive group, 645 allows for the Tellurium to have a valancy of 4 and have acid dissociation groups (claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 21, 25, 28-29, 33-35, and 40-47 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628